Citation Nr: 0900926	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  06-04 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for chronic 
low back strain, currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is service connected for chronic low back strain, 
presently evaluated as 20 percent disabling under the General 
Rating Formula for Diseases and Injuries of the Spine (Spine 
Rating Formula) according to 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2008).  Disabilities rated under the Spine Rating 
Formula should consider all manifestations of the veteran's 
service-connected spine disability and rate orthopedic and 
neurologic manifestations separately.  38 C.F.R. § 4.71a, 
Note (1) (2008).  Furthermore, in considering orthopedic 
manifestations, the Board must consider whether the veteran's 
case presents evidence that would support a higher rating on 
the basis of functional limitation due to weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of a claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The December 2005 VA examination report provides the 
veteran's range of motion for his thoracolumbar spine as 
flexion limited to 90 degrees, extension limited to 30 
degrees, right and left lateral flexion limited to 30 
degrees, and bilateral rotation limited to 20 degrees.  The 
examiner noted that the veteran complained of pain with 
repetitive motion with no additional loss of motion reported.  
He also indicated that "it is conceivable that pain could 
further limit [the veteran's] function."  However, it was 
"not feasible...to attempt to express any of this in terms of 
additional limitation of motion."  While the Board 
acknowledges and appreciates the opinion provided by the VA 
examiner that it is not possible to express any additional 
loss of function in degrees, it observes that no attempt was 
made to denote the degree at which the veteran complained of 
pain during the range of motion testing.  The United States 
Court of Appeals for Veterans Claims (Court) held in DeLuca 
that "it is essential that the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss...and a part which becomes painful on use must 
be regarded as seriously disabled."  DeLuca, 8 Vet. App. at 
205.  

In the present case, the Board finds that a new examination 
is needed to adequately assess the veteran's service-
connected lumbar spine disability.  Specifically, an 
examination should be provided which reports the degree at 
which pain begins for any of the above ranges of motion (with 
and without repetition).  The examiner should comment as to 
whether such complaints are consistent with the veteran's 
disability picture as well as whether any pain, 
incoordination, lack of endurance, or fatigability results in 
any additional loss of function.  

A remand for a VA examination is also necessary to evaluate 
the nature and extent of any associated neurological 
impairment.  In this regard, the December 2005 VA examination 
report provides a diagnosis of bilateral sciatica, right 
greater left.  There is no opinion, however, as to whether 
the veteran's sciatica is a manifestation of his service-
connected lumbar spine disability.  Moreover, there is no 
discussion as to whether any objective clinical findings 
and/or subjective complaints are consistent with any 
functional loss that might warrant separate compensable 
rating(s).  In sum, it is necessary to fully comprehend what, 
if any, neurological manifestations are present in rating the 
veteran's chronic low back strain.  Only then can VA 
determine the appropriate disability rating to be assigned.  
38 C.F.R. § 4.71a.  

In light of the above, the Board finds that the veteran 
should be scheduled for a VA examination for the purpose of 
ascertaining evidence regarding the severity of his chronic 
low back strain.  This examination should include range of 
motion testing which notes the specific degree at which pain 
begins, as well as any additional functional loss due to 
weakness, fatigability, incoordination, or lack of endurance.  
The examiner should also evaluate any neurological 
manifestations, including sciatica, and comment on whether 
such disabilities are associated with the veteran's service-
connected lumbar spine disability.

Turning to the veteran's claim for TDIU, the Board initially 
notes that this claim, by its very nature, is impacted by the 
outcome of his claim for an increase for chronic lumbar 
strain.  Thus, it is inextricably intertwined with the 
increased rating claim on appeal and must be remanded as 
well.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (all 
issues "inextricably intertwined" with an issue certified 
for appeal are to be identified and developed prior to 
appellate review).  

VA has a duty to provide a medical examination or obtain a 
medical opinion based upon a review of the record if it 
determines that such examination or opinion is necessary to 
decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008).  In the present case, the 
veteran asserts that his service-connected chronic low back 
strain renders him unemployable.  The record reflects that 
the veteran is presently unemployed and has been since 1996.  
Prior to 1996, the veteran was employed as a letter carrier 
for the United States Postal Service; he was let go, however, 
because his drivers license was revoked due to drug use.  See 
VA Clinical Record dated July 18, 1996.  

The reason for the veteran's termination in 1996, while 
relevant to the Board's inquiry, is not determinative of his 
current employability status.  The veteran asserts that his 
spine disability has worsened since 1996; thus, it is 
conceivable that it now renders him unemployable, or at a 
minimum, causes "marked interference" with employment.  See 
38 C.F.R. §§ 3.340(a), 3.341(a), and 4.16 (2008).  In the 
absence of any competent medical evidence discussing the 
impact of the veteran's low back disability on his 
employability, the Board finds that a remand is necessary to 
obtain a medical opinion as to whether the veteran's service-
connected disability, causes him to be unable to secure or 
maintain gainful employment.  Alternatively, an opinion 
should be obtained as to whether the disability picture 
contemplated by the veteran's chronic low back strain is so 
severe as to cause marked interference with employment.  

The Board notes that the veteran has indicated multiple times 
throughout this appeal that he receives treatment for his 
service-connected chronic low back strain at the Memphis VA 
Medical Center (MC).  A review of the record reflects that 
treatment records dated through October 2004 have been 
associated with the claims file.  However, the veteran 
indicated in November 2004 that he continued to receive 
treatment at this facility.  See VA Form 21-4138 received 
November 30, 2004.  Seeing as the veteran's treatment records 
are relevant to his increased rating claim and that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file, the Board finds that any outstanding VA treatment 
records should be obtained while this appeal is on remand.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

As a final note, the Court issued a decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), during the pendency 
of this appeal which held that, for an increased compensation 
claim, section 5103(a) requires first element notice which 
notifies the claimant: (1) that he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on his employment and daily life; 
(2) that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; and (3) of examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain), such as competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Furthermore, (4) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Vazquez-Flores at 43.

A review of the record reveals that the veteran has not yet 
been provided notice which satisfies elements (1) and (4) as 
described above.  As such, this notice should be provided 
while this appeal is on remand.

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA notice letter 
to the veteran regarding his claim for an 
increased rating for chronic low back 
strain.  Such letter should specifically 
(i) advise the veteran that he must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of his 
service-connected disability and the 
effect that worsening has on his 
employment and daily life, and (ii) 
apprise the veteran of the content of the 
diagnostic code under which he is rated 
(Diagnostic Code 5237) or may potentially 
be rated.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

2.  Inform the veteran of the elements of 
a claim for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) as well as 
the elements of a claim for a total 
disability rating under 38 C.F.R. 
§ 3.340(a).  The veteran should be asked 
to furnish records verifying that he 
experiences marked interference with 
employment, that he has had frequent 
periods of hospitalization, or that he is 
unable to follow a substantially gainful 
employment due to his service-connected 
chronic low back strain.  This evidence 
may include records pertaining to lost 
time or sick leave used due to his 
service-connected disability, any 
correspondence from an employer or 
physician that would verify his 
contentions, or medical records showing 
periods of hospitalization.

3.  Obtain any VA treatment records from 
the Memphis VAMC for the period from 
October 2004 through the present.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the AOJ determines 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.

4.  After the veteran has been provided a 
reasonable opportunity to provide evidence 
in accordance with the above directives 
and any records received have been 
associated with the claims folder, 
schedule the veteran for a VA orthopedic 
examination to determine the current 
severity of his service-connected chronic 
low back strain.  The claims folder must 
be made available to the examiner for 
review, and the examination report should 
reflect that such review was completed.  
All indicated tests should be performed 
and the findings reported in detail.  
Following a review of the record and an 
examination of the veteran, the examiner 
should provide a response to all of the 
following:

(a) The examiner should provide specific 
findings as to the range of motion of the 
thoracolumbar spine.  Any pain during 
range of motion testing should be noted, 
and the examiner should accurately measure 
and report where any recorded pain begins 
and ends when measuring range of motion 
(with and without repetition).  He/she 
should also note whether there is any 
objective evidence of weakness, excess 
fatigability, and/or incoordination 
associated with the veteran's lumbar spine 
disability.  If observed, the examiner 
should specifically comment on whether the 
veteran's range of motion is affected, and 
if possible, provide the additional loss 
of motion in degrees.  The examiner should 
also state whether there is any 
abnormality of the spine, including 
evidence of ankylosis.  

(b) The examiner should indicate whether 
the veteran's service connected chronic 
low back strain disability is consistent 
with intervertebral disc syndrome and, if 
so,  comment on the frequency and duration 
of any incapacitating episodes.  An 
incapacitating episode is defined as 
period of acute signs and symptoms due to 
intervertebral disc syndrome that requires 
physician-prescribed bed rest and 
treatment by a physician.

(c) After considering the veteran's 
documented medical history, the examiner 
should identify all impairments associated 
with the veteran's chronic low back 
strain, including any associated 
neurological impairment or bladder, bowel, 
or sexual dysfunction.  The examiner 
should specifically comment on the nature 
and severity of any bilateral sciatica.  
The examiner should expressly 
differentiate any impairment caused by a 
disorder other than the veteran's service-
connected chronic low back strain, 
offering an opinion/explanation as to why 
such neurological impairment is not 
associated with this disability.

(d) The examiner should offer an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the veteran's service-
connected chronic low back strain causes 
marked interference with his employment 
beyond that anticipated by a schedular 
evaluation of 20 percent or, in the 
alternative, renders him unable to follow 
a substantially gainful employment.  Any 
opinion should be accompanied by an 
explanation regarding how the veteran's 
service-connected disability causes marked 
interference with employment or an 
inability to follow a substantially 
gainful employment.  If the examiner 
cannot determine whether the veteran's 
chronic low back strain causes marked 
interference with his employment beyond 
that anticipated by a schedular evaluation 
of 20 percent on a medical scientific 
basis, and without invoking processes 
relating to guesses or judgment based on 
mere conjecture, the examiner should 
clearly specify so in the report with an 
explanation as to why this is so.

5.  After completing the actions requested 
above, consideration should be given to 
referral of the veteran's claim to the 
Under Secretary for Benefits or the 
Director of VA's Compensation and Pension 
Service for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1).  The 
veteran should be given opportunity to 
present evidence and argument on this 
point; he should be informed of the 
ultimate outcome of any referral.

6.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and readjudicate the 
veteran's claims on appeal.  Consideration 
should be given to whether the veteran is 
entitled to a total disability rating 
under the provisions of 38 C.F.R. § 3.321 
or 4.16 (2008).  Unless the benefits 
sought on appeal are granted, the veteran 
and his representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




